DETAILED ACTION
Claim Objections
1.	Claims 11 and 12 are objected to because of the following informalities: “a first and second ends” in claim 11 lines 2-3 should be replaced with “a first end and a second end” and “a first and second spools” in claim 12 line 3 should be replaced with “a first spool and a second spool”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3. 	Claims 9, 10, 12, 13, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 9 recites the limitation "a sensor configured to detect a tension force within the attachment element" in lines 1-2. It is unclear if it is the sensor that is within the attachment element or if it is the force the sensor is configured to detect that is within the attachment element.
	b. Claim 12 recites the limitation “a first and second spools” in lines 5-6. It is unclear if the “a first and second spools” are the same “a first and second spools” recited previously in the claim or if the “a first and second spools” are additional spools.
	c. Claim 16 recites the limitation “the control component transmits an input to the detaches the first end of the attachment from the second end“ in lines 1-2. It is unclear as to what it is the control component transmits an input and what it is that detaches the first end of the attachment from the second end.
	d. Claims 10 and 13 are rejected as depending upon a rejected claim.

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galin (US 3,250,253).
	a. Regarding claim 1, Galin discloses a restraining apparatus comprising a tether element 12 having a fixed end, a free end opposite the fixed end, and a length therebetween [one end of a conventional leash 12 is affixed, col. 2 line 40]; and an attachment element 17 comprising a first end and a second end, the first end and the second end adapted to be removably attached together [conventional dog collar 17, col. 3 lines 18-19, FIG. 1], the attachment element encasing a retraction mechanism 10 configured to extend and retract the tether element [a winding mechanism 10 including a winding reel 11 to which one end of a conventional leash 12 is affixed, col. 2 lines 39-40]; wherein the retraction mechanism comprises a first spool 20 and a second spool 23, wherein the fixed end of the tether element is attached to the first spool [FIG. 4]; and wherein the tether element is in a fully extended position when the retraction mechanism extends the tether element and wherein the tether element is in a fully retracted position when the retraction mechanism retracts the tether element [The relative lengths of the leash 2 and the spring 21 are such that a substantial portion of the spring 21 is still wrapped about the shank portion of the driving spool 23 when the leash 12 is fully extended, thereby preventing the spring 21 from slipping off the driving spool 23. Moreover, the relative leash and spring lengths are such that when the leash 12 is fully wound on the winding reel 1, col. 2 lines 55-62]. 
he restraining apparatus of claim 1, wherein the length of tether element 12 comprises an extendable portion and a non-extendable portion [The relative lengths of the leash 12 and the spring 21 are such that a substantial portion of the spring 21 is still wrapped about the shank portion of the driving spool 23 when the leash 12 is fully extended, col. 2 lines 55-62].
	c. Regarding claim 3, Galin discloses the restraining apparatus of claim 2, wherein a distance from the free end to attachment element 17 is substantially equal to the extendable portion of the length of tether element 12 when the tether element is in the fully extended position [The relative lengths of the leash 12 and the spring 21 are such that a substantial portion of the spring 21 is still wrapped about the shank portion of the driving spool 23 when the leash 12 is fully extended, thereby preventing the spring 21 from slipping off the driving spool 23. Moreover, the relative leash and spring lengths are such that when the leash 12 is fully wound on the winding reel 1, col. 2 lines 55-62]. 
	d. Regarding claim 4, Galin discloses the restraining apparatus of claim 1, wherein attachment element 17 comprises an opening 26 through which tether element 12 is extended and retracted through [leash guide 26, col. 2 line 70, FIGS. 4-5].  
	e. Regarding claim 5, Galin discloses the restraining apparatus of claim 4, wherein the free end of tether element 12 comprises a handle 25 adapted to be recessed within attachment element 17 when the tether element is in the fully retracted position [A leash guide 26, fixed to the frame 19, engages the handle 25 when the leash 12 is fully retracted, thereby stopping further retraction, col. 2 lines 70-72, FIGS. 4-5]. 
	f. Regarding claim 6, Galin discloses the restraining apparatus of claim 1, wherein retraction mechanism 10 extends tether element 12 upon applying an external force to the free end of the tether element [leash 12 is unreeled from the winding reel 11 to a desired length by exerting a force on the leash 12 suficient to overcome the torque applied by the coiled spring 21, col. 3 lines 42-44]. 
	g. Regarding claim 7, Galin discloses the restraining apparatus of claim 1, wherein retraction mechanism 10 retracts tether element 12 when no external force is applied to the free end of the tether element [To retract the leash 12, the friction clutch 14 is depressed in the manner hereinbefore described, releasing the winding reel 11 to rotate under the torque applied by the spring 21, col. 3 lines 51-54]. 
	h. Regarding claim 8, Galin discloses the restraining apparatus of claim 1, further comprising a locking mechanism 14 configured to prevent retraction mechanism 10 from extending or retracting tether element 12 further [the leash is withdrawn from the winding mechanism 10 by depressing the friction clutch 4 to disengage the depending arm 28 from the periphery of the winding reel 11, thus freeing the winding reel 11 for rotation, col. 3 lines 30-34; To retract the leash 12, the friction clutch 14 is depressed in the manner hereinbefore described, releasing the winding reel 11 to rotate under the torque applied by the spring 21, col. 3 lines 51-54]. 
	i. Regarding claim 11, Galin discloses a method for restraining a subject comprising removably securing an attachment element 17 around a subject by coupling a first and second ends of the attachment element together [conventional dog collar 17, col. 3 lines 18-19, FIG. 1], attachment element 17 encasing retraction mechanism 10 [a winding mechanism 10 including a winding reel 11 to which one end of a conventional leash 12 is affixed, col. 2 lines 39-40] configured to extend and retract tether element 12 through opening 26 within the attachment element [leash guide 26, col. 2 line 70, FIGS. 4-5], wherein the tether element comprising a fixed end, a free end opposite the fixed end, and a length therebetween [one end of a conventional leash 12 is affixed, col. 2 line 40]; extending an extendable portion of the length of the tether element through the opening of the attachment element upon applying an external force to the free end of the tether element [leash 12 is unreeled from the winding reel 11 to a desired length by exerting a force on the leash 12 suficient to overcome the torque applied by the coiled spring 21, col. 3 lines 42-44] and retracting the extendable portion of the length of the tether element into the attachment element when no external force is applied to the free end of the tether element [To retract the leash 12, the friction clutch 14 is depressed in the manner hereinbefore described, releasing the winding reel 11 to rotate under the torque applied by the spring 21, col. 3 lines 51-54]. 
	j. Regarding claim 12, Galin discloses the method of claim 11, wherein the extending the extendable portion of the length of tether element 12 comprises unwinding the extendable portion of the length of the tether element from a first 20 and second 23 spools of the retraction mechanism and
[leash 12 is unreeled from the winding reel 11 to a desired length by exerting a force on the leash 12 sufficient to overcome the torque applied by the coiled spring 21 and the driving spool 23 to the driven spool 20, col. 3 lines 42-45].
	k. Regarding claim 13, Galin discloses the method of claim 12, wherein the extending the extendable portion of the length of tether element 12 comprises not unwinding the non-extendable portion of the length of the tether element from the first and second spools of the retraction mechanism [The relative lengths of the leash 12 and the spring 21 are such that a substantial portion of the spring 21 is still wrapped about the shank portion of the driving spool 23 when the leash 12 is fully extended, col. 2 lines 55-58]. 
	l. Regarding claim 14, Galin discloses the method of claim 11, wherein the retracting the extendable portion of the length of tether element 12 into the attachment comprises accepting the free end of the tether element into opening 26 within attachment element 17 [leash guide 26, col. 2 line 70, FIGS. 4-5]; wherein the free end of tether element 12 comprises handle 25 and wherein an external surface of the attachment element is substantially flush with an external surface of handle 25 [A leash guide 26, fixed to the frame 19, engages the handle 25 when the leash 12 is fully retracted, thereby stopping further retraction, col. 2 lines 70-72, FIGS. 4-5].
	
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 9, 10, and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Galin (US 3,250,253) in view of Kennedy et al. (US Patent Publication 2016/0242393).  
the restraining system of claim 1 having attachment element 17. Galin does not specifically teach a sensor configured to detect a tension force within the attachment element. Kennedy teaches sensor 632 configured to detect a tension force within attachment element 600 [The latch tongue body 630 may contain a Hall effect sensor 632 which changes state in the event of the collar being in a closed or open position. The Hall effect sensor 632 may be in communication with the CPU and other collar electronics to report the closed or open state of the collar [0139]; to allow the latch tongue 610 to release upon a predetermined amount of tension upon the latch tongue body. This feature overcomes shortfalls in the related art as the collar will not remain attached if the collar is ensnared or otherwise threating to the safety of the wearer of the collar [0112]] for the purpose of providing auto release upon a predetermined amount of tension upon the latch tongue body so the collar will not remain attached if the collar is ensnared to ensure the collar does not choke or otherwise injure a pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Galin to include a sensor configured to detect a tension force within the attachment element as taught by Kennedy because doing so would have provided auto release upon a predetermined amount of tension upon the latch tongue body so the collar will not remain attached if the collar is ensnared to ensure the collar does not choke or otherwise injure a pet.  
	b. Regarding claim 10, Galin in view of Kennedy teaches (references to Kennedy) the restraining apparatus of claim 9, wherein the first and second ends of the attachment element are detached upon detecting the tension force within attachment element 600 being greater than a threshold amount [The latch tongue body 630 may contain a Hall effect sensor 632 which changes state in the event of the collar being in a closed or open position. The Hall effect sensor 632 may be in communication with the CPU and other collar electronics to report the closed or open state of the collar [0139]; to allow the latch tongue 610 to release upon a predetermined amount of tension upon the latch tongue body. This feature overcomes shortfalls in the related art as the collar will not remain attached if the collar is ensnared or otherwise threating to the safety of the wearer of the collar [0112]]. 
12 having a fixed end, a free end opposite the fixed end, and a length therebetween [one end of a conventional leash 12 is affixed, col. 2 line 40]; an attachment element 17 comprising a first end and a second end, the first end and the second end adapted to be removably attached together [conventional dog collar 17, col. 3 lines 18-19, FIG. 1], attachment element 17 encasing retraction mechanism 10 configured to extend and retract the tether element [a winding mechanism 10 including a winding reel 11 to which one end of a conventional leash 12 is affixed, col. 2 lines 39-40]. Galin does not specifically teach a sensor component configured to detect a tension force within the attachment element; a processing component configured to determine if the tension force within the attachment element exceeds a threshold amount; and a control component configured to detach the first and second ends of the attachment element. Kennedy teaches sensor component 632 configured to detect a tension force within the attachment element, a processing component configured to determine if the tension force within the attachment element exceeds a threshold amount, and control component 630 configured to detach the first and second ends of attachment element 600 [The latch tongue body 630 may contain a Hall effect sensor 632 which changes state in the event of the collar being in a closed or open position. The Hall effect sensor 632 may be in communication with the CPU and other collar electronics to report the closed or open state of the collar [0139]; to allow the latch tongue 610 to release upon a predetermined amount of tension upon the latch tongue body. This feature overcomes shortfalls in the related art as the collar will not remain attached if the collar is ensnared or otherwise threating to the safety of the wearer of the collar [0112]] for the purpose of providing auto release upon a predetermined amount of tension upon the latch tongue body so the collar will not remain attached if the collar is ensnared to ensure the collar does not choke or otherwise injure a pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Galin to include a sensor component configured to detect a tension force within the attachment element; a processing component configured to determine if the tension force within the attachment element exceeds a threshold amount; and a control component configured to detach the first and second ends of the attachment element as taught by Kennedy because doing so would have provided auto release upon a predetermined amount of tension upon the latch 
d. Regarding claim 16, Galin in view of Kennedy teaches (references to Kennedy) the restraining system of claim 15, wherein control component 630 transmits an input to the detaches the first end of the attachment from the second end of attachment element 600 upon the processing component determining the tension force within attachment element 600 exceeds a threshold amount [The latch tongue body 630 may contain a Hall effect sensor 632 which changes state in the event of the collar being in a closed or open position. The Hall effect sensor 632 may be in communication with the CPU and other collar electronics to report the closed or open state of the collar [0139]; to allow the latch tongue 610 to release upon a predetermined amount of tension upon the latch tongue body. This feature overcomes shortfalls in the related art as the collar will not remain attached if the collar is ensnared or otherwise threating to the safety of the wearer of the collar [0112]].
e. Regarding claim 17, Galin in view of Kennedy teaches (references to Galin) the restraining system of claim 15 having retraction mechanism 10 [a winding mechanism 10 including a winding reel 11 to which one end of a conventional leash 12 is affixed, col. 2 lines 39-40]. Galin further teaches retraction mechanism 10 comprises a first spool 20 and a second spool 23 wherein the fixed end of tether element 12 [one end of a conventional leash 12 is affixed, col. 2 line 40] is attached to first spool 20 [FIG. 4].
f. Regarding claim 18, Galin in view of Kennedy teaches (references to Galin) the restraining system of claim 15, wherein tether element 12 is in a fully extended position when retraction mechanism 10 extends tether element 12 [leash 12 is unreeled from the winding reel 11 to a desired length by exerting a force on the leash 12 suficient to overcome the torque applied by the coiled spring 21, col. 3 lines 42-44] and tether element 12 is in a fully retracted position when retraction mechanism 10 retracts tether element 12 [To retract the leash 12, the friction clutch 14 is depressed in the manner hereinbefore described, releasing the winding reel 11 to rotate under the torque applied by the spring 21, col. 3 lines 51-54].
 the restraining system of claim 18 having tether element 12 in the fully extended position. Galin in view of Kennedy teaches (references to Kennedy) the restraining system of claim 18, wherein sensor component 632 is configured to detect a tension force within attachment element 600 [The latch tongue body 630 may contain a Hall effect sensor 632 which changes state in the event of the collar being in a closed or open position. The Hall effect sensor 632 may be in communication with the CPU and other collar electronics to report the closed or open state of the collar [0139]; to allow the latch tongue 610 to release upon a predetermined amount of tension upon the latch tongue body. This feature overcomes shortfalls in the related art as the collar will not remain attached if the collar is ensnared or otherwise threating to the safety of the wearer of the collar [0112]]. Please note in the combination of Galin and Kennedy the sensor component detects a tension force within the attachment element when the tether element is in the fully extended position.
h. Regarding claim 20, Galin in view of Kennedy teaches (references to Kennedy) the restraining system of claim 15 having sensor component 632. Galin in view of Kennedy does not specifically teach the sensor component is configured to detect a downward force exerted onto the tether element. Kennedy teaches a sensor component configured to detect a downward force exerted onto the tether element [D ring may measure external or “pulling” forces exerted upon the leash. Force vectors may be measured and trigger a variety of actions. In a disclosed embodiment, a collar suitable for dogs and other animals includes a D-ring that is intended to be attached to a leash. The D-ring is connected to a load cell for measuring force electronically. This signal is used by the collar's electronics to trigger various collar module training systems such as electric shock, vibration, and audio sounds produced by the collar's speakers. This system may be used to assist in training the pet not to pull on the leash among other training lessons [0132]] for the purpose of providing a load cell for measuring external or “pulling” forces exerted upon the leash to trigger various collar module training systems such as electric shock, vibration, and audio sounds produced by the collar's speakers used to assist in training the pet not to pull on the leash among other training lessons [0132].
sensor component configured to detect a downward force exerted onto the tether element as taught by Kennedy because doing so would have provided a load cell for measuring external or “pulling” forces exerted upon the leash to trigger various collar module training systems such as electric shock, vibration, and audio sounds produced by the collar's speakers used to assist in training the pet not to pull on the leash among other training lessons. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643